Citation Nr: 0844555	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  07-11 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for decreased vision in 
the right eye, currently diagnosed as right eye blindness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty from December 1959 to 
December 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina which denied service connection for 
PTSD and decreased vision in the right eye.  The veteran 
timely appealed the RO's October 2006 rating action to the 
Board.

In October 2008, the veteran testified at a videoconference 
hearing before the undersigned.  A copy of the hearing 
transcript has been associated with the claims file.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  The veteran has PTSD due to an in-service personal 
assault.

3.  A pre-existing loss of visual acuity in the right eye did 
not increase in severity by reason of superimposed disease or 
injury during service.


CONCLUSIONS OF LAW

1.  PTSD was incurred in active service.  38 U.S.C.A. §1131 
(West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2008).
2.  Right eye blindness was not incurred in or aggravated by 
active service. 
38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West. 2002); 38 
C.F.R. §§ 3.303, 3.306, 4.9 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

       Duty to Notify

Upon receiving a complete or substantially complete 
application, VA has a duty to notify the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a).  In this 
regard, via an August 2006 pre-adjudication letter to the 
veteran, the RO specifically notified him of the substance of 
the VCAA including the types of evidence necessary to 
establish the service connection claims on appeal, the 
division of responsibility between the veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), these letters essentially 
satisfied the requirements of the VCAA by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate his claim; (2) informing the 
veteran about information and evidence VA would seek to 
provide; and (3) informing the veteran about the information 
and evidence he was expected to provide.  The Board notes 
that the "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (Apr. 30, 2008) (applicable to all 
claims for benefits pending before VA on or filed after May 
20, 2008).

In addition, the Untied States Court of Appeals for Veterans 
Claims (Court) has also held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Here, via an August 2006 letter, the RO informed the veteran 
of the disability rating and effective-date elements of the 
claim.  As explained below, the Board has determined that 
service connection is not warranted for decreased vision in 
the right eye.  Consequently, no disability rating or 
effective date will be assigned.  Id.

	Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the increased evaluation claim discussed in the 
decision below.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.

The record reflects that service treatment and personnel 
records, along with VA medical records have been obtained and 
associated with the claims file.  In addition, in May and 
June 2007, VA examined the veteran to determined the etiology 
of his claimed PTSD and its relationship, if any, to his 
period of military service.  Copies of the aforementioned VA 
examination reports have been associated with the claims 
file.  Neither the veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence.  
Therefore, the Board is also satisfied that the originating 
agency has complied with the duty to assist requirements of 
the VCAA and the pertinent implementing regulation.

With regard to the claim for service connection for decreased 
vision of the right eye on appeal, the veteran has not been 
afforded a VA examination.  In this case, there is no 
probative evidence that the veteran's right eye blindness may 
be related to service.  As will be discussed in greater 
detail below, the evidence does not indicate his right eye 
blindness had its onset during service and there is no 
credible evidence that he sustained trauma to the right eye 
that led to blindness.  Under these circumstances, VA is not 
required to provide a VA examination.
Accordingly, the Board will address the merits of the claim.

II. Legal Criteria

	Service connection-general rating criteria

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303.  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury. 
Pond v. West, 12 Vet. App. 341, 346; Hickson v. West, 12 Vet. 
App. 247, 253.
        
        PTSD criteria

A specific VA regulation applies to PTSD claims.  In order 
for service connection to be awarded for PTSD, three elements 
must be present: (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that a claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between the current PTSD symptomatology and the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2007); Moreau v. Brown, 9 Vet. App. 389 (1996).

In Zarycki v. Brown, the Court set forth the analytical 
framework and line of reasoning for determining whether a 
veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element 
in solidifying a claim for service connection for PTSD.  6 
Vet. App. 91 (1993).  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor. 
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the 
record must contain service records or other credible 
evidence that supports and does not contradict the veteran's 
testimony. 
See Doran v. Brown, 6 Vet. App. 283, 289 (1994).

In Patton v. West, 12 Vet. App. 272 (1999), the Court held 
that special consideration must be given to claims for PTSD 
based on sexual assault. In particular, the Court held that 
the provisions in M21-1, Part III, 5.14(c), which address 
PTSD claims based on personal assault, are substantive rules 
that are the equivalent of VA regulations and must be 
considered.  See also YR v. West, 11 Vet. App. 393, 398-99 
(1998).

Paragraph 5.14c states that, in cases of sexual assault, 
development of alternate sources for information is critical.  
There is provided an extensive list of alternative sources 
competent to provide credible evidence that may support the 
conclusion that the event occurred, to include medical 
records, military or civilian police reports, reports from 
crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals.  See 
M21-1, Part III, 5.14(c)(8).  Also of particular pertinence 
are the provision of subparagraphs (8) and (9) of Section 
5.14 which state that "[b]ehavior changes that occurred at 
the time of the incident may indicate the occurrence of an 
in-service stressor."  The Court in Patton stated that such 
changes in behavior should be examined and clinically 
interpreted to determine whether they constitute evidence of 
"[v]isits to a medical or counseling clinic or dispensary 
without a specific diagnosis or specific ailment."
	

        Preexisting Disability

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2008).  Clear and unmistakable evidence 
(obvious and manifest) is required to rebut the presumption 
of aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition. Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence in the record pertaining to 
the manifestations of the disability prior to, during, and 
subsequent to service. 
38 C.F.R. § 3.306(b).

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  When clear and 
convincing evidence demonstrates no permanent increase in 
disability during service, the presumption of aggravation in 
not applicable.  Maxson v. West, 12 Vet. App. 453, 459-60 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).

	Congenital/Developmental Defects-criteria

Impaired visual acuity, refractive error of the eyes, is not 
considered a disability for purposes of service connection. 
For determination of entitlement to benefits, the law 
provides that refractive errors of the eyes are congenital or 
developmental defects and not disease or injury within the 
meaning of applicable legislation.
 38 C.F.R. §§ 3.303(c), 4.9.  Although VA regulations do not 
specifically define what constitutes a refractive error, 
myopia is noted as a type of refractive error in VA Manual 
M21-1MR, Part III, Subpart iv, Chapter 4, Section B, para. 
10(d).  In the absence of superimposed disease or injury, 
service connection may not be allowed for refractive error of 
the eyes, including myopia and astigmatism, even if visual 
acuity decreased in service, as this is not a disease or 
injury within the meaning of applicable legislation relating 
to service connection. 
38 C.F.R. §§ 3.303(c), 4.9. 

Thus, VA regulations specifically prohibit service connection 
for refractive errors of the eyes unless such defect was the 
subject of aggravation by a superimposed disease or injury 
which created additional disability. See VAOPGCPREC 82-90 
(July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 
1990) (service connection may not be granted for defects of 
congenital, developmental, or familial origin, unless the 
defect was subject to a superimposed disease or injury).

III.  Legal Analysis

(i)  PTSD

The veteran contends that he has PTSD as a result of in-
service personal assault that occurred while stationed with 
the 40th Field Maintenance in 1961.  Specifically, he has 
alleged that while putting an alleged top-secret U2 aircraft 
into a hangar, an officer threatened to kill him with a gun.  
As the officer's gun went off, a sergeant, who had witnessed 
the incident, grabbed it and it fired close to the veteran's 
head.  The veteran thought that he had been shot, but later 
learned that he had a "blister" on his head.  A bandage was 
applied.  He maintains that a "Captain Bromollo" had 
instructed him not to discuss the incident or else he would 
face prison time.  (Transcript (T.) at pages (pgs.) 5-8).

He does not contend, nor does the evidence reflect, that he 
engaged in combat with the enemy during service or that his 
claimed in-service stressor is related to combat.  Thus, 
corroborating evidence of the stressor is required.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.

The veteran's service personnel records, to include his DD 
214, Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, reflects that in 1961, the 
veteran was assigned to Headquarters 3640th Maintenance and 
Supply Group at Laredo Air force Base, Laredo, Texas.  His 
military occupational specialty was an aircraft mechanic.  
The veteran received the Good Conduct Medal.  These reports 
do not reflect that the veteran requested any change in duty 
assignments, or that he had an increase in use of leave, or a 
decrease in performance.   A United States Airman Performance 
Report for the period from March 1961 to March 1962 shows 
that the veteran knew all routine duties, completed all 
assigned duties in a timely and satisfactorily manner, was 
pleasant to work with, promoted harmony, and conformed to Air 
Force Standards.

Service treatment records are devoid of any evidence of a gun 
being fired, or of a bandage being applied to, the veteran's 
head.  These same records, however, show that in September 
1960, the veteran was seen for headaches, the "shakes" and 
sharp chest pain.  A physical evaluation was negative for any 
unusual physical findings.  An impression of acute anxiety 
was entered.  In August 1962, the veteran complained of 
"nervousness" over the previous month.  The examiner noted 
that the veteran did not have a prior history of "nervous 
breakdowns" or psychiatric difficulty.  The veteran stated 
that he would, at times, become depressed.  An impression of 
chronic anxiety reaction was entered.  The veteran refused a 
psychiatric consult.  A November 1963 service separation 
examination report reflects that the veteran was found to 
have been psychiatrically "normal."  On a November 1963 
Report of Medical History, the veteran denied ever having 
depression or excessive worry, frequent trouble sleeping, or 
nervous trouble of any sort.  

The first post-service evidence of PTSD was in 2006.  VA 
outpatient treatment records, dated in 2006, note the 
veteran's account of in-service personal assault and contain 
diagnoses of PTSD related to that assault.  In May 2007, the 
veteran was afforded a VA psychiatric examination.  Following 
completion of the examination, the examiner was not able to 
make a clear diagnosis and ordered further psychological 
testing.  In June 2007, the veteran was administered the 
Miller Forensic Assessment of Symptoms Test, MMPI-II, and 
MCMI-II.  After completion of the testing, the VA examiner 
opined that it was more likely than not that the veteran 
suffered from PTSD resulting from an in-service personal 
assault.

The Board has reviewed the evidence of record in association 
with the veteran's contentions and hearing testimony before 
the undersigned. As noted above, there are special criteria 
for PTSD cases based on stressors that involved personal 
assaults or trauma.  In this case, like most personal assault 
cases, the evidence is not unequivocal.  Nonetheless, there 
is indication within the file, including service medical 
records, confirming that in 1962, a year after the personal 
assault occurred, the veteran was seen for chronic anxiety 
reaction.  In addition, the appellant has consistently 
provided throughout the duration of the appeal an unwavering 
written and oral account of the in-service personal assault.  
A June 2007 VA examiner attributed the appellant's PTSD to 
the in-service personal assault. 

In sum, the June 2007 VA examiner has diagnosed PTSD due to 
the in-service personal assault, and there is some 
corroboration of the veteran's story.  Thus, the Board finds 
that under the guidelines set forth in the evaluation of 
personal assault claims, and recognizing the credible 
allegations raised by the veteran in association with the 
evidence of record, that reasonable doubt must be resolved in 
his favor. 
Service connection for PTSD is, therefore, granted.

(ii)  Right Eye Blindness

The veteran contends that his current right eye blindness is 
the result of a gun being fired close to his head during 
military service.  He maintains that after the incident, a 
bandage was applied to his head. 

Despite the veteran's assertions, service medical records are 
wholly devoid of any evidence of a gun being fired, or of a 
bandage being applied to, the veteran's head.  At enlistment 
into military service, the veteran had visual acuity of 
20/400 in his right eye.  The examining physician noted that 
the veteran had defective vision; a diagnosis of myopia was 
recorded.  (See, December 1959 service enlistment examination 
report).  In September 1960, the veteran complained of right 
eye pain.  At that time, he gave a history of being hit in 
the face with a football cleat when he was a teenager.  An 
examination of the right eye was normal.  In March 1962, the 
veteran complained of burning in his eyes after having 
splashed acid on his face.  A physical evaluation of the 
right eye revealed slight inflammation of the conjunctivae.  
The cornea was noted to have looked "OK."  The veteran's 
eyes were "lavaged" with saline. 

In August 1963, the veteran complained of an unidentified 
object in his right eye.  An examination of the right eye was 
negative for any foreign body.  A diagnosis of  sterile 
conjunctivitis was entered.  During a November 1963 service 
discharge examination, the veteran had uncorrected and 
corrected visual acuity of the right eye to 20/400 and 
20/200, respectively.  The examining physician noted that the 
veteran had had decreased visual acuity in his right eye 
since childhood.  A diagnosis of astigmatism of the right eye 
was entered.  On a November 1963 Report of Medical History, 
the veteran indicated that he had a history of eye trouble.  
He reported that he wore glasses.  

The first post-service evidence of any current right eye 
disability was in August 2006.  At that time, the veteran was 
seen at a VA outpatient clinic and gave a history of being 
blind in his right eye ever since he sustained a gunshot 
injury during military service.  (See, August 2006 VA 
outpatient report).  A physical examination of the right eye, 
revealed normal macula and vessels.  The periphery was flat 
and intact "360."  A right eye slit lamp examination showed 
normal lids and lenses, clear cornea and white and quiet 
conjunctiva.  The examining physician entered a diagnosis of 
legally blind in the right eye-service connected.  

Based on the complete absence of any increased loss of visual 
acuity of the right eye during military service (i.e., 
uncorrected right eye visual acuity was to 20/400 at service 
entrance and discharge), an absence of any competent evidence 
of any superimposed/acquired disease process affecting the 
right eye during service; and, the absence of treatment for 
right eye blindness for decades after service discharge, see, 
e.g., Maxson v. West, 12 Vet. App. 453 (1999), the Board sees 
no basis for a grant of service connection either by way of 
direct service connection or based on aggravation due to 
superimposed disease or injury.  See 38 C.F.R. §§ 3.303(a), 
(c), (d), 3.306.

While the veteran believes that his claimed right eye 
blindness is related to a gun being shot close to his head 
during military service, he is a layman, and as such has no 
competence to give a medical opinion on diagnosis or etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In sum, the evidence does not indicate the veteran sustained 
right eye trauma during service that resulted in his current 
right eye blindness.  For this reason, the claim for service 
connection for right eye blindness must be denied because the 
preponderance of the evidence is against the claim-meaning 
there is no reasonable doubt to resolve in the veteran's 
favor.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).


ORDER

Service connection for PTSD is granted.

Service connection for decreased vision in the right eye, 
currently diagnosed as right eye blindness, is denied.



____________________________________________
C. R. Kammel
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


